First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5, 6, 8, 9, 11-17, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (natural product) without significantly more. 
The claimed invention is directed to a judicial exception (i.e., law of nature or a natural phenomenon) without significantly more. Claims 1, 2, 5, 6, 8, 9, 11-17, 21 and 22 drawn to a compound and a composition comprising a naturally occurring compound and method of use thereof, are directed towards a law of nature and a natural phenomenon. The claimed compounds and compositions do not have markedly different characteristics from what occurs in nature, and are a “product of nature” exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The analysis has been conducted as follows, starting top of the Decision Tree in the Federal Registry record (See Decision Tree, Federal Register/Vol. 79, No. 241/ Tuesday, December 16, 2014/ Rules and Regulations, p. 74621):
Prior to evaluating a claim for patentability, establish the broadest reasonable interpretation of the claim. Analyze the claim as a whole when evaluating for patentability.
The subject matter, within the scope of claims 1, 2, 5, 6, 8, 9, 11-17, 21 and 22 are construed as:
A compound which is 5-cholesten-3,25-diol, disulfate (see instant claims 1, 2, 8, 9 and 11); a pharmaceutical composition comprising 5-cholesten-3,25-diol, disulfate (see instant claims 12-17, 21 and 22); and a method for reducing lipids, diabetes, hyperlipidemia, etc., in a subject in need thereof comprising administering a compound which is 5- cholesten-3,25-diol, disulfate (see instant claims 5 and 6).
Step 1 of the Decision Tree follows: Is the claim to a process, machine, manufacture, or composition of matter?
Yes, the claims are drawn to a composition of matter and a process. (Step 1: Yes).
The analysis proceeds to Step 2A (Part 1 of the Mayo test): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (Judicially recognized exceptions)?

The embodiment, a compound which is 5-cholesten-3,25-diol, disulfate (see instant claims 1, 2, 8, 9 and 11) or a pharmaceutical composition comprising 5- cholesten-3,25-diol, disulfate (see instant claims 12-17, 21 and 22), is a natural product as evidenced by the present specification (see page 3, lines 8-26).  As evidenced by the present specification, the compound and, thus, the compound of the composition is found in nature, i.e., it is a “product of nature.” Thus, the claims are directed to a nature-based product. Per the Interim Guidance (See Federal Register / Vol. 79, No. 241 / Tuesday, December 16, 2014/ Rules and Regulations, p. 74622, middle column), “products of nature” are considered to be an exception because they tie up the use of naturally occurring things, but have been labelled as both laws of nature and natural phenomena. Thus, the claims are drawn to judicially recognized exceptions. See p74623, left column, of the Federal Registry notice: "Courts have held that naturally occurring products and some manmade products that are essentially no different from a naturally occurring product are “products of nature” that fall under the laws of nature or natural phenomena exception. (Section I (3); pp. 74622-4, of the Federal Registry notice discusses Natural Products.)
The “Notable changes” footnote to the Decision Tree, 2nd bullet, indicates identification of “markedly different characteristics” is also relevant to the analysis of a product of nature, under Step 2A:

    PNG
    media_image1.png
    173
    859
    media_image1.png
    Greyscale

Under this guidance, the nature-based product claimed is analyzed to determine whether it has “markedly different characteristics” from any naturally occurring counterpart(s) in their natural state, based on structure, function and/or properties.

The claims recite a pharmaceutical composition comprising 5-cholesten-3,25- diol, disulfate (see instant claims 12-17 and 21); and a method for reducing lipids, diabetes, hyperlipidemia, etc., in a subject in need thereof comprising administering a
compound which is 5-cholesten-3,25-diol, disulfate (see instant claims 5 and 6). In this case the composition is compared to the individual components as they occur in their natural state. See p. 74623 of the Federal Registry notice, middle column:
“The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state.  When there is no naturally occurring counterpart to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. In the case of a nature- based combination, the closest counterpart may be the individual nature-based components that form the combination, i.e., the characteristics of the claimed nature- based combination are compared to the characteristics of the components in their natural state”.
Establishment of a marked difference cannot be based on some inherent or innate characteristic of the naturally occurring counterpart. See p. 74623, footnote 28:
“To show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart. Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948) (“[The inventor did] not create a state of inhibition or of non-inhibition in the bacteria. Their qualities are the work of nature. Those qualities are of course not patentable.”); In re Marden, 47 F.2d 958 (CCPA 1931) (eligibility of a claim to ductile vanadium held ineligible, because the “ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics’). Further, a difference in a characteristic that came about or was produced independently of any effort or influence by applicant cannot show a marked difference. Roslin, 750 F.3d at 1338 (Because “any phenotypic differences came about or were produced ‘quite independently of any effort of the patentee’ ” and were “uninfluenced by Roslin’s efforts’, they “do not confer eligibility on their claimed subject matter” (quoting Funk Bros.)).”
The compound is said to be “in solid form”. The examiner could not find no evidence in the specification that solid form of the compound changes the structure, function, or properties of said compound. Thus, the recited compound in solid form has the same structures, and appears to have the same function and properties as the compound does in its natural state.
In Association for Molecular Pathology v. Myriad Genetics, Inc. (U.S. Patent No. 5,747,282) (See Example 2 of the Federal Register notice, pp. 74625-6), the term “isolated” was recited in the claims of naturally occurring DNA sequences, but this “isolation” did not render the claims patent eligible, even though such isolation would have required separation of the claimed DNA sequence from other amino acids in the genome, breaking bonds to adjacent amino acids. In the instant case, there are no bonds to other amino acids to consider. In contrast, the compound has the same structure when it is present in nature as it has in solid form.
The Federal Register Guidance discusses consideration of purification/isolation, and whether this establishes that any markedly different characteristics are present when a compound is isolated/purified (p. 74623, right column):
“In accordance with this analysis, a product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product’s naturally occurring counterpart. If the claim recites a nature-based product limitation that does not exhibit markedly different characteristics, the claim is directed to a “product of nature” exception (a law of nature or naturally occurring phenomenon), and the claim will require further analysis to determine eligibility based on whether additional elements add significantly more to the exception.”
In the instant case, there is no such resultant change disclosed that shows any marked difference from the products’ naturally occurring counterparts (see page 3, lines 7-26). Thus, solidification is not disclosed to establish any markedly different characteristic.
Thus, the composition does not have markedly different characteristics from what occurs in nature, and is a “product of nature” exception. Accordingly, the claims are directed to a judicial exception (Step 2A: YES).

The analysis proceeds to Step 2B (Part 2 of the Mayo Test): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements recited is the addition of an excipient, diluent or carrier or the form of compound, i.e., powder form, etc.
However, there is no indication that (i) the addition of an excipient, diluent or carrier or the form of compound, i.e., powder form, etc. would result in a markedly different characteristic of the claimed compound/composition as compared to compound/composition that occur in nature or (ii) the claimed compound/composition has any property not possessed by the naturally occurring compound (see page 3, lines 7-19 of the present specification).
Because the claims do not include any additional features that could add "significantly more" to the exception (Step 2B: NO), the claim does not qualify as eligible subject matter, and is properly rejected under 35 U.S.C. 101. The claim seeks to tie up all practical uses of the nature-based products.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for reducing lipids, reducing cholesterol and lipid biosynthesis, treating hyperlipidemia, atherosclerosis and fatty liver disease, does not reasonably provide enablement for reducing inflammation in general, or treating diabetes or inflammatory diseases in general. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.
The instant claims recite the reduction of inflammation, treatment of inflammatory disease or diabetes (see instant claim 5). The present specification discloses the effect of the compound on lipid biosynthesis and lipid homeostasis (see pages 29-31 of the present specification). However, there is a lack of correlation of reducing inflammation or treating every inflammatory or treatment of diabetes with the administration of the claimed compound.
The state of the pharmaceutical art is such that screening in vitro and in vivo is utilized to determine the desired effect of pharmaceuticals. There is no absolute predictability of pharmaceuticals and, thus, one of ordinary skill in the art would not accept any therapeutic regimen on its face.
Because the pharmaceutical art is unpredictable, it requires each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F 2d. 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is needed in order to satisfy the statute.
Here, the instantly claimed invention is highly unpredictable because the skilled artisan in the art would recognize the differences in the treatment of the vast array of conditions and causes thereof encompassed by inflammation, inflammatory diseases and diabetes.
For example, the scope of treating inflammation generally is extraordinarily broad. Inflammation is a process which can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. It is one of the most pervasive of all body processes. Inflammation is a very general term which encompasses a huge variety of specific processes.
Inflammation is the reaction of vascularized tissue to local injury; it is the name given to the stereotyped ways tissues respond to noxious stimuli. These occur in two fundamentally different types. Acute inflammation is the response to recent or continuing injury. The principal features are dilatation and leaking of vessels, and recruitment of circulating neutrophils. Chronic inflammation or "late-phase inflammation" is a response to prolonged problems, orchestrated by T-helper lymphocytes. It may feature recruitment and activation of T- and B-lymphocytes, macrophages, eosinophils, and/or fibroblasts. The hallmark of chronic inflammation is infiltration of tissue with mononuclear inflammatory cells. Mechanistically, chronic inflammation encompasses a broad spectrum of immunologic processes, including antibody formation, antibody- dependent cell-mediated cytotoxicity, and cell-mediated immunity (delayed-type hypersensitivity). Granulomas are seen in certain chronic inflammation situations. They are clusters of macrophages which have stuck tightly together, typically to wall something off. Granulomas can form with foreign bodies such as aspirated food, toxocara, silicone injections, and splinters.

lt is noted that an inflammatory response is a normal body process and for good reason. A certain level of inflammatory response is needed to protect the body from invading organisms, especially bacteria, viruses, and parasites. An acute inflammatory response is needed to activate the healing process for burns, mediated by a range of MMPs. In sprains or other ligament injuries, some inflammatory response is needed initially to initiate repair of the damage. In mechanical wounds, some inflammatory response is required for satisfactory wound healing and indeed anti- inflammatory drugs such as cortisone can impair healing when administered at the time of wounding. In fact, inflammation is too important to be dependent on a single pathway and so inflammation can be initiated by numerous different systems, and generally, if one fails 
or is thwarted, another can do some or the entire job.
As far as the examiner is aware, there is no single known compound that has been used for the treatment of inflammatory diseases in genera. One of ordinary skill in the art knows that there is no common mechanism by which all, or even most, inflammations arise and that mediation of inflammation is among the most pervasive and complex of all body process as well as tremendous diversity in the combination of mechanisms that produce inflammation. This makes it impossible to imagine a general solution to inflammation.
For a single compound to be effective against inflammation generally is thus contrary to the present understanding of medical science. Thus, it is not reasonable for any agent to be able to treat inflammation generally. That is, the skill is so low that no compound effective generally against inflammatory disorders has ever been found.

In terms of the individual inflammatory disorders, this is completely varied. One of ordinary skill in the art knows that, treatments for inflammation must often be tailored to
the particular type of inflammation present, as there is no, and there can be no, "magic bullet" against inflammatory disorders generally.
Because of the sheer scope of this claim language, dozens of unrelated diseases will have to be tested.
MPEP 2164.01 (a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. /n re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, 11-19, 21 and 22 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Xu et al. (Lipids, 2010, cited by applicant on IDS submitted 4/22/20121); Ren et al. (WO 2006/047022 cited by applicant on IDS submitted 4/22/20121) and Cook et al. (Drug Metabolism and Disposition, 2009, cited by applicant on IDS submitted 4/22/20121) in combination.
Xu et al. teaches
25-hydroxycholesterol (25HC) and 25-hydroxycholesterol-3-sulfate (25HC3S) are potent regulators of lipid metabolism and inflammatory response in the hepatocytes; and
25-hydroxycholesterol (25HC) increases activation while 25-hydroxycholesterol- 3-sulfate (25HC3S) suppresses LXR activation (see the entire article, especially Abstract; page 821,2nd paragraph; page 825, 1st paragraph). 

Ren et al. teaches
25-hydroxycholesterol-3-sulfate (25HC3S) increases cholesterol secretion and 
degradation and is useful in treating conditions such as hypercholesterolemia hyperlipidemia and atherosclerosis;
Use of sulfur trioxide triethyl amine for a source of sulfur trioxide in the production of 25HC3S;
lsolation and purification of 25HC3S and
Various pharmaceutical formulations such as tablets, capsules, injectable dosage forms, etc. (see the entire article, especially Abstract; page 2, line 2 -page 3, line 6; page 5, lines 16-21; page 6, line 1 - page 9, line 18; claims 1-6). 

Cook et al. teaches
Oxysterols, such as, 24-hydroxylcholesterol, as endogenous ligands for activation of LXR;
24-hydroxycholesterol-3-sulfate and 24-sulfate are antagonists of LXR activation;
Sulfation has a role in LXR regulation by oxysterols and
24-hydroxycholesterol-3,24-disulfate (see the entire article, especially Abstract; page 2071, Fig. 1 and col. 2, 1st full paragraph; page 2074, col. 2, last paragraph; page 2075, Table 1; page 2076, Fig. 9; page 2077, paragraphs bridging cols. 1 and 2).

Based on the teaching of the prior art, as evidenced by the cited references, it would have been obvious to the skilled artisan that sulfation of oxysterols results in the production of antagonists of LXR useful in reducing lipids and treatment of conditions such as hyperlipidemia.

The instant claims differ from the reference by reciting the 25-hydroxycholesterol- 
3, 25-disulfate in solid form.

As shown by Cook, sulfation of oxysterols at either hydroxyl group results in compounds that are antagonists.  Cook also teaches the disulfate of 24- hydroxycholesterol, which is a positional isomer of the claimed compound, is known.

As noted by MPEP § 2144.09, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilders 563 F.2d 457, 195 USPQ 426 (CGPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facia obvious).

In addition, based on the knowledge of the sulfation of oxysterols, the disulfate of 25-hydroxycholesterol is rendered prima facie obvious. The motivation is based on the teachings by the art that sulfation of oxysterols, irrespective of the hydroxyl group, results in antagonists of LXR.
Isolation and purification of compounds are well known in the art and as evidenced by the cited prior art, isolation and purification of oxysterols are known. Thus, isolation and purification of the claimed oxysterol is rendered prima facie obvious, it would have been obvious to the skilled artisan to obtain a purified compound for use as 
pharmaceutical agents. One reason is to reduce adverse effect caused by impurities.

Claims 6 and 13-17 recite specific amounts, various routes of administration or dosage forms.
The determination of the amount of the compound that would result in treatment of hyperlipidemia, atherosclerosis, etc. and the production of different formulations for different routes of administration are routinely done in the pharmaceutical art and thus, would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.
For these reasons, the claimed invention is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628